Order filed December 3, 2020.




                                          In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00693-CV
                                    ____________

                        JOHN GANNON, INC., Appellant

                                           V.

                     21333 INVESTMENTS, INC., Appellee

                                           and

                     21333 INVESTMENTS, INC., Appellant

                                           V.

                         JOHN GANNON, INC., Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-67138

                                      ORDER

      The parties filed an agreed motion to set the number, due dates, and word
limits of the briefs in this matter. Their motion is granted. The parties will be
permitted to file the following briefs:

      (1) John Gannon, Inc.’s (Gannon) opening brief is due February 2, 2021 and
          not to exceed 15,000 words;
      (2) 21333 Investments, Inc.’s (Investments) opening brief and responsive
         brief is due 30 days after Gannon’s opening brief is filed and not to
         exceed 19,500 words in the aggregate with neither subpart to exceed
         15,000 words;

      (3) Gannon’s responsive brief and reply brief (if any) is due 20 days after
         Investments’ opening brief is filed and not to exceed 12,000 words in the
         aggregate with the Reply subpart of the brief not to exceed 7,500; and

      (4) Investments’ reply brief (if any) is due 20 days after Gannon’s responsive
         brief is filed and not to exceed 7,500 words.

                              PER CURIAM
Panel Consists of Justices Bourliot, Zimmerer, and Spain.